Citation Nr: 1546084	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-26 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the reduction from 20 percent to 10 percent for a low back disability rating, effective April 1, 2014, was proper.

2.  Entitlement to a rating higher than 10 percent for a low back disability prior to May 20, 2009, and to a rating higher than 20 percent since May 20, 2009.

3.  Entitlement to a rating higher than 10 percent for a right knee disability.

4.  Entitlement to service connection for a disability characterized as left inguinal hernia, or any residuals thereof.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, April 2010, September 2011, June 2013, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Regarding the Veteran's low back disability, the January 2008 rating decision granted service connection for the condition and assigned a 10 percent rating.  The Veteran appealed the rating assigned.  In September 2011, the RO subsequently increased the low back disability rating to 20 percent, effective May 20, 2009, and also assigned a separate 10 percent rating for left lower extremity radiculopathy, effective October 4, 2008.  The January 2014 rating decision reduced the Veteran's rating for his low back disability from 20 percent to 10 percent, effective April 1, 2014.  

The propriety of a rating reduction is a separate issue from that of an increased rating claim.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In this case, however, the rating reduction has been appealed in addition to the increased rating claim for the low back disability, and the Board has jurisdiction over it.   

As to the other issues on appeal, the April 2010 rating decision denied service connection for a left hernia condition.  The June 2013 rating decision denied a rating higher than 10 percent for a service-connected right knee disability.  The Board notes that the Veteran has undergone three right knee surgeries since he was first service connected for this disability in 2005, and he has been assigned temporary total ratings under 38 C.F.R. § 4.30 during the three periods of convalescence following those surgeries.  Other than the temporary total ratings assigned, the Veteran's right knee has otherwise been rated as 10 percent disabling.  

The issues of entitlement to a higher rating for a low back disability, entitlement to a higher rating for a right knee disability, and entitlement to service connection for a disability characterized as left inguinal hernia, or any residuals thereof, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In the January 2014 rating decision, the RO reduced the Veteran's low back disability rating without following the procedural due process requirements under 38 C.F.R. §  3.105. 


CONCLUSION OF LAW

The reduction of the Veteran's low back disability rating from 20 percent to 10 percent was improper and is void ab initio.  38 U.S.C.A. §§ 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.105(i) (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  38 C.F.R. § 3.105(e).  If the Veteran requests a predetermination hearing, that hearing must be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  See 38 C.F.R. § 3.105(i).

A reduction is void ab initio if the RO reduces a Veteran's disability rating without following these requirements, except that a reduction in a disability rating, if otherwise supportable, is not rendered void ab initio by virtue of error in the assignment of the effective date for it.  See, e.g., VAOPGCPREC 31-97 (Aug. 29, 1997).

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.105(i) for the reduction of the low back disability rating from 20 percent to 10 percent were not properly followed.  In June 2013, the RO notified the Veteran of the proposed rating reduction and set forth the material facts and reasons for the reduction.  At that time, the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The RO also notified the Veteran that the low back disability rating reduction would result in reduced monthly benefits.  In July 2013, within the 60-day period allowed, the Veteran requested a predetermination hearing regarding the proposed rating reduction.  The record reflects that the RO did not take action to schedule a predetermination hearing and did not contact the Veteran regarding his hearing request.  The RO took final action to reduce the disability rating in a January 2014 rating decision, in which the low back disability rating was reduced from 20 to 10 percent, effective April 1, 2014.  In its rating decision, the RO reasoned that the Veteran had been provided the opportunity to submit additional evidence, but had not done so. 

As the Veteran timely requested a predetermination hearing on the proposed rating reduction, and as the RO reduced the rating without taking any action to schedule the Veteran for his requested hearing, the procedural requirements under 38 C.F.R. §§  3.105(e) and 3.105 (i) were not met, and the Veteran was not afforded due process before his monthly benefits were reduced.  Because the procedural requirements were not met, the reduction is void ab initio and the 20 percent rating must be restored.     


ORDER

The reduction in the low back disability rating from 20 percent to 10 percent is void ab initio and the rating is restored, effective April 1, 2014. 


REMAND

Regarding the Veteran's increased rating claims, his low back and right knee disabilities were last examined in March 2012, more than three years ago.  The passage of time alone, without a showing or assertion of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, in this case, VA treatment records dated after the March 2012 VA examination report reflect that the Veteran continued to be followed by the neurology clinic (see, e.g., July 2013, November 2013, and February 2014 treatment notes), and an October 2012 EMG report revealed radiculopathy in the right lower extremity.  See November 2012 VA treatment note.  The Veteran has also reported chronic numbness and tingling on his right side.  See id.  The Veteran is currently service connected for left lower extremity radiculopathy, but he is not service connected for neurologic symptoms in the right lower extremity.  

VA treatment records dated after the March 2012 VA examination report also show that the Veteran has received continued treatment for his low back and right knee disabilities, and generally reflect that his prescribed medications and other courses of treatment, such as steroid injections, have been unsuccessful.  See, e.g., February 2014 neurology follow-up note.  Recent VA treatment records also include observations of a mildly antalgic gate (July 2014 treatment note) and ambulation with a cane with some deviation (January 2013 physical therapy note).  At the time of the March 2012 VA examination, an antalgic gait was not present.  

Given that the Veteran's VA treatment records dated subsequent to his most recent VA examination show continued developments in both his low back and right knee disabilities, including an antalgic gait and right lower extremity neurologic symptoms not previously identified, contemporaneous VA examinations are needed to assess the current nature, extent, and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  On remand, the Veteran's VA treatment records should also be updated in order to assess the most current severity of his conditions.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992)                

Regarding the Veteran's service connection claim for a hernia, the record reflects that he has never been provided a VA examination to address this claimed condition.  The Veteran's service treatment records include a surgical consultation for a possible left inguinal hernia in early November 1981.  It is unclear whether follow-up treatment in November 1981 definitively ruled out a hernia, or whether another condition such as a left varicocele definitively was identified as the cause of the Veteran's symptoms.  

The Veteran reported that he received treatment for a hernia condition at McNeal Hospital in 1985 following service.  See July 2009 claim.  He later stated that he contacted the hospital but was told that the records of his hernia surgery were no longer available.  See May 2010 statement.  The Veteran requested a VA examination at that time.  He has reported that he continues to experience pain from what he considers a hernia condition, and requested in his October 2011 Substantive Appeal that VA afford him a VA examination to address his symptoms.

A December 2011 VA general surgery note reflects that the Veteran complained of pain in his left groin.  The clinician examined his abdomen and did not feel a hernia.  He also noted that a CT scan of the abdomen showed no pelvic abnormalities.  Although a hernia was not identified at the time of the December 2011 VA treatment note, the Veteran has continued to voice symptoms of pain in the left inguinal area, and even if a hernia is not currently present, it is unclear from the available treatment records whether any residuals of a hernia are present, or whether the current complaints may be related to the complaints noted in service.  

Given that the Veteran's service treatment records reflect treatment for symptoms of a left inguinal hernia, albeit with an unclear resolution, and given that the Veteran has reported undergoing surgery following service in 1985 and complains of current symptoms in the left inguinal area, a VA examination is needed under VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).           

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.  The most recent VA treatment note of record is dated July 17, 2014.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his low back disability.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should attempt to estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

The examiner also should provide detailed findings regarding any neurological impairment associated with the Veteran's low back disability, including any symptoms radiating into the Veteran's left and right lower extremities.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his right knee disability.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should attempt to estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

4.  Schedule the Veteran for a VA examination with an appropriate medical professional to address his claimed left inguinal hernia and/or hernia residuals.  The examiner should review the claims file in conjunction with the examination. 

All appropriate testing should be conducted, and all findings reported in detail. 

First, the examiner is asked to determine whether a left inguinal hernia is present on examination, and whether any hernia residuals are present, including a surgical scar.  Whether a left varicocele is present also should be indicated.  

If a left inguinal hernia or hernia residuals are identified on examination, the examiner should state whether it is at least as likely as not that they are related to the Veteran's service.  In forming this opinion, the examiner should address the Veteran's service treatment records from November 1981 reflecting that a left inguinal hernia was suspected, and should also address the Veteran's report that he underwent hernia surgery after service in 1985 (though those hospital records have been destroyed and are unavailable for review).  

If some other diagnosis accounts for the Veteran's current complaints (e.g. a left varicocele) the examiner should express an opinion whether such diagnosis is related to the in-service findings suspected as a left inguinal hernia or left varicocele.  

An explanation should be provided to support all opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he should so state and provide reasons as to why.

5.  Then, readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative an SSOC and allow an appropriate period of time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


